*447The 22-year-old plaintiff suffered a trimalleolar fracture of her right ankle when she tripped and fell on a section of cracked and raised concrete in a subway station. She has endured two painful surgeries, one open insertion to repair her broken bones by means of a metal plate and screws, and a second to remove the surgical hardware. She can no longer run or participate in sports and continues to have pain. Early signs of arthritis, which is likely to further restrict her motion and activities, have been detected in her ankle, which may require an additional surgery. Under these circumstances, the amounts awarded for past and future pain and suffering do not deviate materially from what is reasonable compensation (see e.g. Colon v New York Eye Surgery Assoc., P.C., 77 AD3d 597 [2010]; Ruiz v Hart Elm Corp., 44 AD3d 842 [2007]; Rydell v Pan Am. Equities, 262 AD2d 213 [1999]; Po Yee So v Wing Tat Realty, 259 AD2d 373 [1999]; CPLR 5501 [c]). Concur — Mazzarelli, J.P., Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.